277 U.S. 586
48 S.Ct. 433
72 L.Ed. 1000
Calvin R. MORGAN, petitioner,v.RIVERSIDE MILLS COMPANY, C. A. Folk, T. I. Ward, et al.
No. 817.
Supreme Court of the United States
April 16, 19281

Messrs. Jas. S. Pilcher, W. B. Campbell Pilcher, and Perkins Baxter, all of Nashville, Tenn., for petitioner.


1
Messrs. K. T. McConnico and Pitts & McConnico, all of Nashville, Tenn., for defendants.


2
Petition for writ of certiorari to the Supreme Court of the State of Tennessee denied.



1
 Memorandum opinion below, not for publication.